UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2361



MICHAEL CRAIG CLARK,

                                              Plaintiff - Appellant,

          versus


STEPHANIE   C.   GRAHAM;  RICHARD  BOLLARD;
PERQUIMANS COUNTY; STATE OF NORTH CAROLINA;
UNITED STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-04-1-2-BO)


Submitted:   March 30, 2005                 Decided:   April 15, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Craig Clark, Appellant Pro Se. Charles Everett Thompson,
II, Elizabeth City, North Carolina; Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; David Roy
Blackwell, Assistant Attorney General, Raleigh, North Carolina,
Rudolph A. Renfer, Jr., Assistant United States Attorney, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Craig Clark appeals the district court’s order

denying relief on his civil complaint filed pursuant to 42 U.S.C.

§§ 1983, 1985 (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.    See     Clark    v.   Graham,   No.   CA-04-1-2-BO

(E.D.N.C. Sept. 27, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would     not   aid   the

decisional process.



                                                                       AFFIRMED




                                    - 2 -